                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

MARK GROVE,

                 Plaintiff,
                                             Case No. 2:18-cv-1492
                                             Judge Algenon L. Marbley
          v.                                 Chief Magistrate Judge Elizabeth P. Deavers


GARY C. MOHR, et al.,

                 Defendants.


                   INITIAL SCREEN REPORT AND RECOMMENDATION

          Plaintiff, Mark Grove, a state inmate who is proceeding without the assistance of counsel,

brings this action against the Director of the Ohio Department of Rehabilitation and Correction

and various officials within the Department. (ECF No. 8.) On December 28, 2018, Plaintiff was

granted leave to proceed in forma pauperis in this action. (ECF No. 2.) This matter is before the

Court for the initial screen of Plaintiff’s Complaint under 28 U.S.C. §§ 1915(e)(2), 1915A to

identify cognizable claims and to recommend dismissal of Plaintiff’s Complaint, or any portion

of it, which is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §§

1915(e)(2), 1915A. Having performed the initial screen of the Complaint required by 28 U.S.C.

§§ 1915(e), 1915A, for the reasons that follow, it is RECOMMENDED that the Court

DISMISS Plaintiff’s state-law claims and that he be permitted to proceed on his remaining

claims.

                                                  I.
       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been
       paid, the court shall dismiss the case at any time if the court determines that--

                         *      *       *

                         (B) the action or appeal--

                 (i) is frivolous or malicious;

                 (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

        To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual



       1
           Formerly 28 U.S.C. § 1915(d).

                                                         2
demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se ain complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th

Cir. April 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient

treatment, however, has limits; “‘courts should not have to guess at the nature of the claim

asserted.’” Frengler v. Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989)).

                                                  II.

        Plaintiff brings this action under 42 U.S.C. § 1983, naming sixteen (16) individuals as

Defendants and fifty (50) unknown Doe Defendants whom he identifies as agents, servants, and



                                                        3
employees of the Ohio Department of Rehabilitation and Correction (“ODRC”) and The Ohio

State University Medical Center (“OSUMC”). (See generally ECF No. 8.) Plaintiff alleges that

Defendants were deliberately indifferent to his serious medical needs, namely a “degenerative

disc disease back injury” and a “re-broken right arm Humerous bone injury,” in violation of his

constitutional rights under the Eighth and Fourteenth Amendments to the United States

Constitution. (Id.) Plaintiff’s claims arise from a contract between ODRC and OSUMC that

Defendant Gary C. Mohr negotiated; the ODRC’s Collegial Review Board created by Defendant

Mohr in 2011; and “ODRC policies, regulations, protocols, customs and usages” “created,

implemented, approved, and applied” by Defendants Mohr, Andrew Eddy, M.D., John Gardner,

M.D., Gary Krisher, M.D., John D. Desmarias, M.D., and Does 1-50 beginning in 2011. (Id. at

¶¶ 31–57.) Plaintiff goes on to assert factual allegations regarding his back injury (id. at ¶¶ 58–

160), his re-broken right arm (id. at ¶¶ 201–312),1 and the “systemic failures of ODRC’s health

care system” (id. at ¶¶ 401–07). Plaintiff asserts eight causes of action, including six claims

arising under federal law and two state-law claims of fraud and negligence. (Id. at ¶¶ 501–37.)

Plaintiff seeks declaratory and injunctive relief as well as monetary damages. (Id. at PAGEID ##

286–88.)

       As to Plaintiff’s state-law claims of fraud and negligence, state employees are immune

from civil liability under Ohio law for injuries caused in the performance of the employee’s

duties “unless the . . . employee’s actions were manifestly outside the scope of his employment

or official responsibilities, or unless . . . the . . . employee acted with malicious purpose, in bad



       1
         While there are no paragraphs numbered 161 through 200, and 408 through 500, the
Complaint filed with the Court shows consecutive pages with no numbered pages apparently
missing. (See ECF No. 8 at pp. 39–40 & PAGEID ## 234–35; pp. 81–82 & PAGEID ## 276–
77.) The undersigned therefore presumes that this reflects an error in numbering paragraphs
rather than an incomplete Complaint with missing pages.
                                                       4
faith, or in a wanton or reckless manner.” Ohio Rev. Code § 9.86. However, the Ohio Court of

Claims that has the “exclusive, original jurisdiction to determine, initially, whether the . . .

employee is entitled to personal immunity under section 9.86 . . . .” Ohio Rev. Code §

2743.02(F). Federal courts, including this Court, therefore cannot exercise supplemental

jurisdiction over state law claims against a state employee in his or her individual capacity until

the Ohio Court of Claims determines that the employee is not entitled to immunity under Ohio

Revised Code § 9.86. Haynes v. Marshall, 887 F.2d 700, 704 (6th Cir. 1989). Accordingly,

unless and until the Ohio Court of Claims decides that Defendants, state employees, may not

invoke immunity from civil liability conferred by Ohio Revised Code § 9.86, this Court has no

jurisdiction to consider the state law claims asserted against them.

       As to his federal claims, Plaintiff’s factual allegations supporting his claims under

Section 1983 extend from early 2011 through at least early 2018. (ECF No. 8 at ¶¶ 58–160,

201–312, 401–07.) Here, Ohio’s two-year statute of limitations governs Plaintiff’s claims. See

Browning v. Pendleton, 869 F.2d 989, 992 (6th Cir. 1989) (holding that the “appropriate statute

of limitations for 42 U.S.C. § 1983 civil rights actions arising in Ohio is contained in Ohio Rev.

Code § 2305.10, which requires that actions for bodily injury be filed within two years after their

accrual”); see also Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th

Cir. 2007) (“The statute of limitations applicable to a § 1983 action is the state statute of

limitations applicable to personal injury actions under the law of the state in which the § 1983

claim arises.”). The “limitations period begins to run when the plaintiff knows or has reason to

know that the act providing the basis of his or her injury has occurred.” Cooey v. Strickland, 479

F.3d 412, 416 (6th Cir. 2007) (internal quotation marks and citation omitted). However, the

running of the statute of limitations may be tolled if a plaintiff shows a “continuing violation.”



                                                       5
Sharpe v. Cureton, 319 F.3d 259, 266 (6th Cir. 2003). “[A] ‘continuous violation’ exists if: (1)

the defendants engage in continuing wrongful conduct; (2) injury to the plaintiffs accrues

continuously; and (3) had the defendants at any time ceased their wrongful conduct, further

injury would have been avoided.” Broom v. Strickland, 579 F.3d 553, 555 (6th Cir. 2009)

(quoting Hensley v. City of Columbus, 557 F.3d 693, 697 (6th Cir. 2009).

        In this case, Plaintiff, apparently anticipating a statute of limitations defense,

characterizes his claims as continuing violations and/or as claims not discoverable by him until a

time that falls within the applicable statute of limitations. (ECF No. 8 at ¶¶ 501–20.) The

undersigned is unable to determine the merits of his arguments on this limited record.

Accordingly, while it is recommended that Plaintiff’s federal claims may proceed at this

junction, the undersigned expresses no opinion as to the timeliness or merits of these claims at

this time.

                                                  III.

        For the reasons explained above, it is RECOMMENDED that Plaintiff’s state-law

claims be DISMISSED for lack of subject matter jurisdiction. It is FURTHER

RECOMMENDED that Plaintiff be allowed to proceed on his federal claims at this juncture.

However, the undersigned again expresses no opinion as to the merits of Plaintiff’s remaining

claims or whether these claims are timely filed.

        The Clerk is DIRECTED to send a copy of this order to the Ohio Attorney General’s

Office, 150 E. Gay St., 16th Floor, Columbus, Ohio 43215.

                                    PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and



                                                         6
Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.


Date: January 18, 2019                          /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                       7
